ARNOLD, Judge.
We overrule defendant’s contention that there was insufficient evidence that he failed to comply with the conditions of probation because the probation judgment was never admitted into evidence. The court made specific findings as to what conditions had been violated, and there was sufficient evidence to support these findings.
[1] The probationary judgment does not have to be formally introduced into evidence at the revocation hearing if the record indicates, as in the case at bar, that the judge has the order before him, and where reference is made in the judgment to specific conditions that defendant allegedly violated. See State v. Langley, 3 N.C. App. 189, 192, 164 S.E. 2d 529, 531 (1968).
*36[2] We cannot agree with defendant’s argument that probation for two years and 355 days plus twelve months of active sentence is cruel and unusual punishment. It is obvious from the record that defendant only complied with his probationary sentence for one month, not two years and 355 days. Moreover, the period of probation (three years) and the active sentence are all within statutory limits. G.S. 15-200.
Defendant’s assignment that it was error for the court to limit his evidence as to defendant’s having rehabilitated himself, is without merit, as are his remaining assignments of error which we have carefully considered.
The findings of Judge Chess support the conclusion that defendant wilfully and without lawful excuse violated the conditions of his probation. The judgment appealed from is
Affirmed.
Chief Judge Brock and Judge Parker concur.